Citation Nr: 1034322	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1947 to June 1948 
and from November 1950 to January 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran lacks the mental capacity to manage his own affairs.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 C.F.R.   § 3.353(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United 
States Court of Appeals for Veterans Claims (Court) explicitly 
held that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 and the implementing regulation do 
not apply to competency determinations.


Analysis

The Veteran has been deemed incompetent for the purposes of 
managing his VA monetary benefits.  He claims that his competency 
status should be restored, asserting that the doctors were wrong 
in finding him incompetent.

A mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  There is a presumption in 
favor of competency.  38 C.F.R. § 3.353(d).

Where reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, the rating 
agency will make no determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  Determinations relative to incompetency 
should be based upon all evidence of record, and there should be 
a consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  38 C.F.R. § 3.353(c).

The Board has reviewed the evidence of record and concludes that 
the Veteran is not competent to handle the disbursement of his VA 
benefits.  In so finding, the Board acknowledges the presumption 
in favor of competency.  38 C.F.R. § 3.353(d).  Here, however, 
the evidence clearly supports a finding of incompetency.

VA treatment records dated from November 2007 to March 2008 
reflect that the Veteran was an inpatient at a VA mental health 
center.  A November 2007 initial interview disclosed that the 
Veteran was a vague historian.  Speech was logical, somewhat 
dysarthric, and somewhat tangential, without loosening of 
associations or flight of ideas.  Affect was full and appropriate 
to content, but mood was irritable.  The Veteran was very 
perseverative on the topic of needing a discharge date and became 
irritated when asked about safety concerns.  He evidenced no 
insight into the reasons for his admission into a nursing home, 
or to the current center.  He showed poor capacity for judgment 
regarding the possibility of financial exploitation.  The 
psychologist deferred a final opinion until cognitive testing 
could be performed but stated that it appeared that the Veteran 
currently lacked competence to accurately assess and appreciate 
risks to safety and financial exploitation, and thus did not 
appear to have the insight and judgment necessary to manage these 
aspects of his life independently.  The psychologist stated that 
the Veteran could benefit from guardianship and opined that he 
was not safe to live on his own.

A neuropsychology consultation, including cognitive testing, was 
completed in December 2007.  The psychologist noted that although 
the Veteran was initially uncooperative, the initial lack of 
cooperation did not appear to compromise his performance.  
Cognitive testing results showed that the Veteran clearly had 
cognitive impairment in many areas, generally falling into the 
mild to moderate range.  Despite the results, the Veteran thought 
he had done well on the tests, further indicating the Veteran's 
lack of insight into his own deficits.  The psychologist provided 
an impression that the Veteran clearly suffered from cognitive 
impairment in many domains, including attention, memory, and 
visuospatial skills.  Thus, the psychologist opined that, given 
the results combined with the Veteran's history and psychiatric 
presentation, as well as his total lack of insight into his 
deficits, there were definite concerns about the Veteran's 
ability to live safely and make good decisions on his own, 
particularly regarding his finances.  The psychologist 
recommended that the Veteran's family pursue guardianship.

In January 2008, the RO received a letter from a licensed social 
worker who worked with the Veteran.  The letter indicates that 
staff treating the Veteran questioned whether the Veteran could 
manage his own financial decisions.  

In May 2008, the Veteran submitted a statement in which he 
asserted that a court had found him to be competent to handle his 
own finances.  However, a VA treatment record indicates that a 
court had ruled that the Veteran could not take care of himself, 
and that he was currently under the custody of the State of 
Florida.  As the Veteran was highly resistant to placement in any 
possible location, consideration was being given to possible 
placement in a State of Florida mental hospital.  

A Report of Field Examination indicates that interviews of the 
Veteran and his fiduciary were conducted in October 2008.  The 
examiner stated that the Veteran did prudently handle his 
spending allowance, as well as receive and handle his monthly 
Social Security benefits.  However, the examiner opined that the 
Veteran was unable to handle his monthly VA benefits due to his 
current medical conditions, to include schizophrenia.  The 
examiner further noted that the Veteran was currently a resident 
of the Batavavia VA Medical Center, and therefore had no monthly 
financial obligations.  The examiner noted that in a personal 
interview with both the newly appointed fiduciary and the 
Veteran, the Veteran agreed to the appointment of the fiduciary 
for his monthly disability benefits despite having appealed the 
July 2008 determination of incompetency.

All of the professional who have evaluated the Veteran are in 
agreement that he lacks the mental capacity to handle his VA 
benefits.  In fact, it appears from the Report of Field 
Examination that the Veteran is now agreeable to the appointment 
of a fiduciary to handle his VA funds.  In sum, the evidence in 
this case clearly establishes that the Veteran is not competent.  
Therefore, the claim must be denied.  


ORDER

The Board having determined that the Veteran is not competent for 
the purpose of handling his VA benefits; the appeal is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


